Citation Nr: 1629463	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include bilateral knee retropatellar syndrome.  

2. Entitlement to service connection for a left hand disability, to include carpal tunnel syndrome.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hand disability, to include carpal tunnel syndrome.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a neck disability, claimed as neck spasms secondary to residuals of a traumatic brain injury.  

6.  Entitlement to service connection for GERD.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 1993, as well as additional service in the Army National Guard and Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In an October 2008 rating decision, the RO denied service connection for cervical spasms, bilateral knee retropatellar pain syndrome, a left hand disability, and declined to reopen claims for service connection for chronic low back pain and right hand disability.  

In a January 2010 rating decision, the RO denied service connection for cervical spasms.  A March 2014 rating decision denied entitlement to service connection for gastroesophageal reflux disease (GERD).  The Veteran also perfected an appeal of the GERD issue.  The appeals have been merged under the earlier docket number.

The Veteran also appealed denials of service connection for tinnitus and residuals of a skull fracture.  The RO granted service connection for these disabilities in a November 2015 rating decision.  As such, these issues have been resolved and are not before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In April 2016, the Veteran testified at a travel board hearing before the undersigned at the RO in Denver, Colorado.  A transcript of the hearing is part of the record. 

Although the Veteran did not appeal the November 2015 rating decision, his representative voiced an intent at the April 2016 hearing to claim entitlement to a higher rating for traumatic brain injury.  The RO has subsequently undertaken development with regard to that issue and it is not currently before the Board.

In April 2016 the Veteran submitted a notice of disagreement with a March 2016 rating decision that denied service connection for rhinitis.  The notice of disagreement confers tentative jurisdiction on the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is deferring further consideration of this issue while the RO undertakes development and prepares to issue a statement of the case with regard to the issue.

The issues of entitlement to service connection for a bilateral knee, left hand, right hand, low back, neck injury, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in May 2001, the RO denied entitlement to service connection for a right hand and low back disabilities; the Veteran did not submit a notice of disagreement or new evidence within one year of the decision, and it became final.

2.  Evidence added to the record since the May 2001 rating decision is not cumulative or redundant of the evidence of record at the time of the decision relates to bases for the prior denial and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right hand and low back disabilities.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied entitlement to service connection for a right hand disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

2.  The May 2001 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hand disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. New and Material Evidence to Reopen Claim

If a notice of disagreement or new evidence is not submitted within one year of notice of a denial of benefits, the decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.303.

A claim that is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The RO denied the Veteran's original claim of service connection for right hand and low back injury in a March 1996 rating decision, noting that the service medical records were unavailable, except for dental records from January 1983 to September 1993.  That decision was predicated on the finding that the evidence did not indicate that such a condition existed in service or within the one-year presumptive period after the Veteran's military discharge.  

The RO noted that letters dated in July 1995 and October 1995 were sent to the Veteran notifying him of the unavailability of service medical records and requested that he provide any copies of such records in his possession, however the Veteran did not reply to the request for evidence.  

The Veteran did not appeal the March 1996 rating decision or submit new evidence within one year of that decision; therefore, it is final.  

Upon the receipt of additional service department records from the Veteran's service in the Army Reserve, the RO reconsidered the merits and denied the claim of service connection for a right hand and low back disability in a May 2001 rating decision.  See 38 C.F.R. § 3.156(c) (2001).  The evidence on file at the time of the May 2001 rating decision included an April 1998 entrance examination report and dental records dated April 1998.  The May 2001 rating decision, in relevant part, was predicated on a finding that the record evidence, including the additional service department records, did indicate that a right hand injury and low back strain was treated in service, however no permanent residual or chronic disability was shown by the service medical records or following service.  The Veteran was notified of this decision and of his appellate rights by a VA letter dated May 2001; but no appeal was filed.

The new evidence submitted since the May 2001 rating decision includes VA outpatient treatment records; private treatment records; statements from the Veteran's service comrade; the Veteran's testimony provided at the April 2016 Board Hearing; and service treatment records created after the 2001 decision.

The evidence relevant to reopening the claims for service connection for right hand and low back disabilities includes lay statements indicating that the Veteran sustained injury to the low back from an assault while on active service.  Service department records showing complaints of back pain following a reported injury during "annual training" in June 2014; and testimony at the April 2016 Board hearing.  The Veteran testified that he injured his right hand in a hydraulic impact gun accident while in active service.  

The newly submitted evidence, specifically the statement from W.C.F., S.A.J. and the Veteran's hearing testimony, provide new detail regarding the in-service injuries and indicates that there has been ongoing disability.  As such, presuming its credibility, the evidence received since the May 2001 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of service connection for a right hand and low back disability.


ORDER

As new and material evidence has been presented, the claim of service connection for a right hand disability is reopened.

As new and material evidence has been presented, the claim of service connection for a low back disability is reopened.


REMAND

The Veteran was afforded a VA examination in October 2009 and October 2015.  While the October 2009 VA examiner noted that the Veteran's service treatment records from active duty are missing, the examiners nonetheless opined that "in the absence of documentation, the current neck spasms is less likely than not... due to the head injury (skull fracture) secondary to assault sustained in line of duty in September 1985."  The October 2015 VA examiner found that the Veteran's low back, right knee, and cervical spine disabilities were a "pre-existing" condition that were not aggravated by inactive training in June 2014.  The examiners did not specifically acknowledge and address the Veteran's allegation that he developed his disabilities as a result of active service.  It also appears the VA examiners based their opinions solely on an absence of service treatment records, and did not address the Veteran's contention that his disabilities began in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board finds that further medical opinion is warranted.  
Most of the Veteran's service treatment records (STR) from active service are missing.  In April 2008, the RO requested that the VA Records Management Center (RMC) furnish the Veteran's complete treatment records for his period of service from January 1984 to September 1993.  In June 2008 and March 2009, the RMC responded that the service treatment records were transferred to the RO on April 11, 2008, although a mail tracking number was not available.  The RO issued a Formal Finding of Unavailability of Records in July 2009 and Veteran was notified of the RMC's negative response in a correspondence dated in November 2009.  

Manual provisions provide for searches for records from alternate sources when requests to primary sources are unavailable.  M21-1, Part III, B, 10(f).  Given the absence of service treatment records, the duty to assist may require that personnel records be obtained.

Although a VA examiner characterized the Veteran's service in June 2014, when he reportedly reinjured his right knee and back, as inactive duty training, the service department has not verified the nature of this service.  In view of the missing service treatment records, the Veteran's service personnel records could be relevant.

The Veteran has also requested a hearing with regard to the GERD claim.  He has not yet been afforded the hearing.

Accordingly, the case is REMANDED for the following action:

1. Verify the dates and types of service the Veteran had in June 2014.

2.  Obtain the Veteran's official military personnel file (OMPF) or its equivalent.

3.  Request service treatment records from the Veteran's reserve unit and other indicated alternate sources.


4.  Obtain all records of the Veteran's VA treatment at Fort Collins and Colorado Springs, and from service department facilities in those locations.

5.  Efforts to obtain records in Federal custody must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

Inform the Veteran of any records that cannot be obtained, the efforts made to obtain them, and what further actions will be taken.

6.  Then, schedule the Veteran for a VA examination or examinations to determine whether any current disability of the knees, hands, low back, or neck, and GERD is related to a disease or injury in service.  

The claims file and a copy of this remand must be provided to the examiner for review.

With respect to each such disability shown at any time since 2008 (even if not shown on the current examination; the examiner should opine, whether it is at least as likely as not (a 50 percent or greater probability) that the disability (1) had its onset during service or, (3) is otherwise of an injury, or disease during service?

In the examiner should opine whether the Veteran's reports of the onset of his disabilities, in-service injuries, and ongoing symptoms; if accepted, would; in conjunction with the other evidence of record; be sufficient to show a link between a current disability and service.  If they would be sufficient, is there any medical reason for rejecting his reports?

The absence of supporting clinical records is not a sufficient reason, by itself, for rejecting the Veteran's reports.   

The examiner should accept the Veteran's accounts of incurring neck and low back injuries as a result of being assaulted on active duty.  

The examiner should provide reasons for the opinions.

7.  Afford the Veteran a Board videoconference hearing with regard to the GERD issuue.

8.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


